DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application PCT/US2018/051298 filed on 17 September 2018;
* application 62566912 filed on 02 October 2017; and
* application 62559330 filed on 15 September 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 March 2020 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:

receiving a cell order request to create transfected T cells for a patient;
generating, by an event tracking module executed on a processor, a patient-specific identifier associated with the cell order request;
receiving at the event tracking module, from a first client device located at the point of a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample, a first tracking event that confirms the leukapheresis procedure and contains the patient-specific identifier; 
integrating, by the event tracking module, the first tracking event in a data structure pertaining to the patient-specific identifier, wherein the data structure is stored in a database and the integrating step records a first timestamp with the first tracking event; 
receiving, at the event tracking module, from a second client device located at a manufacturing facility, a second tracking event that confirms receipt of the collected T cells at the manufacturing facility and contains the patient-specific identifier; and 
integrating, by the event tracking module, the second tracking event in the data structure pertaining to the patient-specific identifier, wherein the integrating step records a second timestamp with the second tracking event.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

That is, other than reciting a generic processor, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, receiving a cell order request may be performed by a person either mentally, or with pen and paper. This step is also directed towards certain methods of organizing human activities.
Similarly, but for the generic processor recited with a high level of generality, generating a patient identifier may be performed by a person either mentally, or with pen and paper.
Similarly, but for the event tracking module and client device, tracking data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, creating a medical item for order fulfillment may also fall under the “Certain Methods of Organizing Human Activity” because this step is directed towards managing the way humans interact with each other, and specifically to transact commerce.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3, 11, 13-15 reciting limitations further defining the mental steps of further tracking order data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
generating, by an event tracking module executed on a processor, a patient-specific identifier;
receiving at the event tracking module, from a first client device located at the point of a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample, a first tracking event;
integrating, by the event tracking module, the first tracking event in a data structure, herein the data structure is stored in a database and the integrating step records a first timestamp;
receiving, at the event tracking module, from a second client device located at a manufacturing facility, a second tracking event;
integrating, by the event tracking module, the second tracking event in the data structure.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 15 September 2017 in parent application 62559330 (page 48, emphasis added):
[0133] Processors suitable for the execution of a computer program include, by way of example, special purpose microprocessors specifically programmed with instructions executable to perform the methods described herein, and any one or more processors of any kind of digital or analog computer.

Since the Specification discloses that any processor of any kind, the claim recites a generic computer invoked in its generic capacity to implement the abstract concept, and amount to mere instructions to apply an exception. see MPEP 2106.05(f))

Regarding the transfected T cells, these steps and associated structure are directed towards the object upon which the method steps operates. Therefore, they do not materially affect the function of the method step in a manipulative sense, i.e. the computerized tracking would operate in the same manner regardless of the article being created and shipped.
For this reason, the transfected T cells, and associated creation acts and structure, appear to merely add insignificant extra-solution activity to the abstract idea (such as recitation of any T cells amounts to mere data gathering, recitation of gathered T cell order data amounts to selecting a particular data source or type of data to be manipulated, recitation of the creation and administration of transfected T cells amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2-15, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: generating, by an event tracking module executed on a processor, a patient-specific identifier; receiving at the event tracking module, from a first client device located at the point of a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample, a first tracking event; integrating, by the event tracking module, the first tracking event in a data structure, herein the data structure is stored in a database and the integrating step records a first timestamp; receiving, at the event tracking module, from a second client device located at a manufacturing facility, a second tracking event; integrating, by the event tracking module, the second tracking event in the data structure; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The steps of entering tracking data and storing tracking data in a database amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Regarding the leukapheresis procedure to collect T cells, Levine (Global Manufacturing of CAR T Cell Therapy, previous filed by Applicant on 11 March 2020) teaches that cell washers used in leukapheresis to harvest human T cells are commercially available (page 93 Figure 1 illustrating Haemonetics Corporation Cell Saver), and is thus well-understood, routine, and conventional in the art. 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 2-15; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claims 16-32 recite similar limitations to claims 1-15, and are therefore rejected for substantially similar rationale as applied to claims 1-15 above, and incorporated herein.
Claim 18: Ruben (20020187526) teaches that single-chain antibody (scFv) is well-understood, routine, and conventional in the art, as is known in the patent literature (page 36 paragraph 0210). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17, 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmelling (20180096175) in view of Levine (Global Manufacturing of CAR T Cell Therapy, previous filed by Applicant on 11 March 2020).

	Claim 1: Schmelling teaches:
A method (page 32 paragraph 0228 illustrating a method) of performing a patient-specific (page 6 paragraph 0054 illustrating performing techniques for delivery to a patient) procedure (page 2 paragraph 0026 illustrating that the delivery may be for any physical object made by one or more parties; page 16-17 paragraph 0115 illustrating delivery may be for any prescription medication), the method comprising:
an order request to create medication items for a patient (page 11 paragraph 1102 illustrating receiving a request from a patient for an item);
generating, by an event tracking module (Figure 1 label 114 illustrating a ledger [considered to be a form of “event tracking module”]) executed on a processor (Figure 1 label 104, Figure 2 illustrating a plurality of computer processors), a patient-specific identifier associated with the order request (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item [considered to be a form of “patient-specific identifier”]);

integrating, by the event tracking module, the first tracking event in a data structure pertaining to the patient-specific identifier (page 9 paragraph 0071 illustrating a transaction identifier linked to the patient, page 5-6 paragraph 0053 illustrating data confirming the order being processed), wherein the data structure is stored in a database (Figure 2 label 114 illustrating the ledger [considered to be a form of “database”]) and the integrating step records a first timestamp with the first tracking event (page 10 paragraph 0079 illustrating storing the timestamp associated with the date of creation for the item); 
receiving, at the event tracking module, from a second client device located at a manufacturing facility (Figure 6 label 2 illustrating a computer located at a manufacturer), a second tracking event that confirms receipt of the item at the manufacturing facility and contains the patient-specific identifier (Figure 6 label 2 illustrating writing to the blockchain that the item was received, page 9 paragraph 0071 illustrating the transaction identifier); and
integrating, by the event tracking module, the second tracking event in the data structure pertaining to the patient-specific identifier (Figure 6 illustrating storing events relating to the item and linked to the patient for authentication), wherein the integrating step records a second timestamp with the second tracking event (page 28 paragraph 0195 illustrating recording the delivery time for the item).

immunotherapy therapy;
a cell order request to create transfected T cells;
a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample.
Levine teaches:
immunotherapy therapy (Abstract illustrating providing immunotherapy to the patient);
a cell order request to create transfected T cells (page 94 column 2 paragraph 1 illustrating receiving an order for transfected T-cells);
a leukapheresis procedure on a sample of the patient's blood to collect T cells from the sample (page 92 column 2 paragraph 1 illustrating using leukapheresis to collect T cells from the patient’s blood [considered to be a form of “sample”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 2: Schmelling in view of Levine teach:
The method of claim 3, as discussed below and incorporated herein.
Schmelling does not teach:

Levine teaches:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a chimeric antigen receptor (CAR), the CAR comprising an antigen binding molecule that specifically binds to a target molecule (Abstract illustrating using chimeric antigen receptor-modified (CAR) T-cells [considered to be a form of “cell modification technique”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 3: Schmelling in view of Levine teach:
The method of claim 1, as discussed above and incorporated herein.
Schmelling further teaches:
further comprising: 
receiving, at the event tracking module, from a client device located at a manufacturing facility, a third tracking event that confirms creation of the item (Figure 6 illustrating storing in the blockchain data indicating that the item was created) and contains the patient-specific 
integrating, by the event tracking module, the third tracking event in the data structure pertaining to the patient-specific identifier, wherein the integrating step records a third timestamp with the third tracking event ((page 10 paragraph 0079 illustrating storing the timestamp associated with the date of creation for the item, Figure 6 illustrating blockchain transactions for each step in the manufacturing process).
Schmelling does not teach:
transfected T cells from the collected T cells using a cell modification technique.
Levine teaches:
transfected T cells from the collected T cells using a cell modification technique (Abstract illustrating using chimeric antigen receptor-modified T-cells [considered to be a form of “cell modification technique”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 4: Schmelling in view of Levine teach:
The method of claim 2, as discussed above and incorporated herein.
Schmelling does not teach:

Levine teaches:
wherein the target molecule is a single chain variable fragment (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art) or a blood borne cancer-associated antigen (Abstract illustrating chimeric antigen receptor T cells).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 5: Schmelling in view of Levine teach:
The method of claim 2, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the target molecule is one of a single chain variable fragment (, a blood borne cancer-associated antigen, and a viral infection-associated antigen.
Levine teaches:
wherein the target molecule is one of a single chain variable fragment (this limitation is rendered optional by the limitation “one of” and therefore need not be taught by the applied art), a blood borne cancer-associated antigen (Abstract illustrating chimeric antigen receptor T cells), and a viral infection-associated antigen (page 94 column 1 paragraph 2 illustrating viral vectors).


Claim 6: Schmelling in view of Levine teach:
The method of claim 2, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the chimeric antigen receptor (CAR) further comprises at least one costimulatory domain.
Levine teaches:
wherein the chimeric antigen receptor (CAR) further comprises at least one costimulatory domain (Abstract illustrating costimulatory domains).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 7: Schmelling in view of Levine teach:
The method of claim 2, as discussed above and incorporated herein.
Schmelling does not teach:

Levine teaches:
wherein the chimeric antigen receptor (CAR) further comprises at least one activating domain (page 92 column 2 paragraph 2 illustrating T cell activation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 8: Schmelling in view of Levine teach:
The method of claim 2, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the polynucleotide is a component of a vector.
Levine teaches:
wherein the polynucleotide is a component of a vector (page 92 column 1 paragraph 1 illustrating a viral vector).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 9: Schmelling in view of Levine teach:
The method of claim 3, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a T cell receptor (TCR).
Levine teaches:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a T cell receptor (TCR) (Abstract illustrating modifying the receptor of the T cells).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 10: Schmelling in view of Levine teach:
The method of claim 9, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the TCR binds to a tumor-associated antigen or a viral infection-associated antigen.
Levine teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 11: Schmelling in view of Levine teach:
The method of claim 1, as discussed above and incorporated herein.
Schmelling further teaches:
wherein the TCR binds to a viral infection associated antigen the patient-specific identifier includes a patient identity element (Figure 6 illustrating linking the order to a patient’s private key), a sales order identifier (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item), and a cell order lot number (page 24 paragraph 0157 illustrating a lot number).

Claim 12: Schmelling in view of Levine teach:
The method of claim 9, as discussed above and incorporated herein.
Schmelling does not teach:
wherein the polynucleotide is a component of a vector.

wherein the polynucleotide is a component of a vector (page 92 column 1 paragraph 1 illustrating a viral vector).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 13: Schmelling in view of Levine teach:
The method of claim 15, as discussed above and incorporated herein.
Schmelling further teaches:
wherein the process to create items further comprises: 
receiving, by the event tracking module, indicia that the item have been shipped from a first site after being created (Figure 6 illustrating storing in the blockchain data indicating shipment); and 
receiving indicia that the item has been received at a second site before being administered to the patient (Figure 6 illustrating tracking shipment of the item to various distribution sites), 
wherein the event tracking module integrates, in the data structure pertaining to the patient-specific identifier, a tracking event upon receiving the indicia that the item have been shipped (Figure 8 illustrating storing data indicating shipment to the patient), and 

Schmelling does not teach:
transfected T cells for infusing.
Levine teaches:
transfected T cells for infusing (Abstract illustrating the T cells, as discussed above and incorporated herein).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 14: Schmelling in view of Levine teach:
The method of claim 15, as discussed above and incorporated herein.
Schmelling further teaches:
wherein the patient-specific identifier includes a patient identity element (Figure 6 illustrating linking the order to a patient’s private key), a sales order identifier (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item), and a cell order lot number (page 24 paragraph 0157 illustrating a lot number), and 

Schmelling does not teach:
immunotherapy procedure, and administers one or more of the leukapheresis procedure or the infusion of the transfected T cells.
Levine teaches:
immunotherapy procedure (Abstract illustrating immunotherapy), and administers one or more of the leukapheresis procedure (Figure 1 illustrating leukapheresis) or the infusion of the transfected T cells (page 97 Figure 4 illustrating the clinic infusing the T cells into the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 15: Schmelling in view of Levine teach:
The method of claim 1, as discussed above and incorporated herein.
Schmelling further teaches:
further comprising initiating, by the event tracking module, a process to create the item (Figure 6 illustrating the computer initiating an order to create the item), the process including:
performing the item procedure (Figure 6 illustrating manufacturing the item),

labeling the container with the patient-specific identifier (Figure 7-8 illustrating labeling the medication with the patient’s authentication data),
transmitting the medication to the manufacturing facility (Figure 6 illustrating a manufacturer receiving data for fabrication),
creating the item (Figure 6 illustrating the manufacturer creating the item),
receiving the item from the manufacturing facility (Figure 8 illustrating the patient receiving the medication),
infusing the medication into the patient’s body (Figure 8 illustrating the patient consuming the medication).
Schmelling does not teach:
leukapheresis,
transfected T cells for infusion into the patient's bloodstream,
performing the leukapheresis procedure,
transferring the collected T cells to a container, 
transmitting the collected T cells to the manufacturing facility, 
creating the transfected T cells, 
receiving the transfected T cells from the manufacturing facility, and 
infusing the transfected T cells into the patient's bloodstream.
Levine teaches:
leukapheresis (page 92 column 2 paragraph 1 illustrating using leukapheresis),

performing the leukapheresis procedure (page 93 Figure 1 illustrating performing leukapheresis),
transferring the collected T cells to a container (page 94 Figure 2 illustrating storing the T cells in a cryogenic preserver [considered to be a form of “container”]), 
transmitting the collected T cells to the manufacturing facility (page 97 Figure 4 illustrating sending the T cells to a manufacturing site), 
creating the transfected T cells (page 97 Figure 4 illustrating harvesting T cells), 
receiving the transfected T cells from the manufacturing facility (page 97 Figure 4 illustrating receiving T cells from the manufacturing center), and 
infusing the transfected T cells into the patient's bloodstream (page 97 Figure 4 illustrating delivering the T cells to the patient for infusing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 16: Schmelling teaches:
A method (page 32 paragraph 0228 illustrating a method) for tracking an order for medication (Figure 8 illustrating a patient ordering medication), the method comprising: 

generating, by the computing device, a patient-specific identifier associated with the cell order request, the patient-specific identifier including a patient identity element (Figure 6 illustrating linking the order to a patient’s private key), a sales order identifier (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item), and a cell order lot number (page 24 paragraph 0157 illustrating a lot number); 
monitoring, by the computing device, a process to create the item, the process comprising:
receiving indicia for the following steps (Figure 6-8 illustrating storing the blockchain all events relating to the order):
performing the item procedure (Figure 6 illustrating manufacturing the item),
transferring the item to a container (Figure 7-8 illustrating packing medication into a container),
labeling the container with the patient-specific identifier (Figure 7-8 illustrating labeling the medication with the patient’s authentication data),
transmitting the medication to the manufacturing facility (Figure 6 illustrating a manufacturer receiving data for fabrication),
creating the item (Figure 6 illustrating the manufacturer creating the item),
receiving the item from the manufacturing facility (Figure 8 illustrating the patient receiving the medication),

recording, by the computing device, a tracking event when indicia is received, each tracking event including the patient-specific identifier (Figure 6-8 illustrating storing data in the blockchain for each event for the order); and 
maintaining, by the computing device, a chain of custody of the patient’s medication by storing the tracking events during the process (page 7 paragraph 0060 illustrating tracking custody of the medication by storing event data in the blockchain).
Levine does not teach:
a cell order during an immunotherapy procedure  (Abstract illustrating providing immunotherapy to the patient),
creating transfected T cells for a patient (page 94 column 2 paragraph 1 illustrating receiving an order for transfected T-cells); 
transfected T cells for infusion into the patient's bloodstream (page 93 Figure 1 illustrating transfecting T cells),
performing the leukapheresis procedure (page 93 Figure 1 illustrating performing leukapheresis),
transferring the collected T cells to a container (page 94 Figure 2 illustrating storing the T cells in a cryogenic preserver [considered to be a form of “container”]), 
transmitting the collected T cells to the manufacturing facility (page 97 Figure 4 illustrating sending the T cells to a manufacturing site), 
creating the transfected T cells (page 97 Figure 4 illustrating harvesting T cells), 

infusing the transfected T cells into the patient's bloodstream (page 97 Figure 4 illustrating delivering the T cells to the patient for infusing).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 17: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a chimeric antigen receptor (CAR), the CAR comprising an antigen binding molecule that specifically binds to a target molecule.
Levine teaches:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a chimeric antigen receptor (CAR), the CAR comprising an antigen binding molecule that specifically binds to a target molecule (Abstract illustrating using chimeric antigen receptor-modified (CAR) T-cells [considered to be a form of “cell modification technique”]).


Claim 19: Schmelling in view of Levine teach:
The method of claim 17, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the target molecule is a blood borne cancer- associated antigen.
Levine teaches:
wherein the target molecule is a blood borne cancer- associated antigen (Abstract illustrating chimeric antigen receptor T cells).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 20: Schmelling in view of Levine teach:
The method of claim 17, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the target molecule is a viral infection-associated antigen.

wherein the target molecule is a viral infection-associated antigen (page 94 column 1 paragraph 2 illustrating viral vectors).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 21: Schmelling in view of Levine teach:
The method of claim 17, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the chimeric antigen receptor (CAR) further comprises at least one costimulatory domain.
Levine teaches:
wherein the chimeric antigen receptor (CAR) further comprises at least one costimulatory domain (Abstract illustrating costimulatory domains).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).


The method of claim 17, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the chimeric antigen receptor (CAR) further comprises at least one activating domain.
Levine teaches:
wherein the chimeric antigen receptor (CAR) further comprises at least one activating domain(page 92 column 2 paragraph 2 illustrating T cell activation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 23: Schmelling in view of Levine teach:
The method of claim 17, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the polynucleotide is a component of a vector.
Levine teaches:
wherein the polynucleotide is a component of a vector (page 92 column 1 paragraph 1 illustrating a viral vector).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of 

Claim 24: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a T cell receptor (TCR).
Levine teaches:
wherein the transfected T cells are created by transfecting the collected T cells with a polynucleotide encoding a T cell receptor (TCR) (Abstract illustrating modifying the receptor of the T cells).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 25: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the TCR binds to a tumor-associated antigen.

wherein the TCR binds to a tumor-associated antigen (Abstract illustrating targeting tumor cells) or a viral infection-associated antigen (page 95 column 2 paragraph 3 illustrating delivering RNA that is reverse-transcribed into DNA in the target cell [considered to be a form of “viral infection-associated antigen).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 26: Schmelling in view of Levine teach:
The method of claim 24, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the TCR binds to a viral infection-associated antigen.
Levine does not teach:
wherein the TCR binds to a viral infection-associated antigen (page 94 column 1 paragraph 2 illustrating viral vectors).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 27: Schmelling in view of Levine teach:
The method of claim 24, as discussed below and incorporated herein.
Schmelling does not teach:
wherein the polynucleotide is a component of a vector.
Levine teaches:
(page 92 column 1 paragraph 1 illustrating a viral vector).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 28: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling further teaches:
wherein initiating a process to create items (Figure 6 illustrating storing in the blockchain data indicating shipment) further comprises: 
receiving, by the computing device, indicia that the item have been shipped from a first site after being created (Figure 6 illustrating storing in the blockchain data indicating shipment); and 

wherein the computing device records a tracking event upon receiving the indicia that the item have been shipped (Figure 8 illustrating storing data indicating shipment to the patient), and 
wherein the computing device records a tracking event upon receiving the indicia that the item has been received at a second site (Figure 8 illustrating storing in the blockchain data indicating delivery of the item).
Schmelling does not teach:
transfected T cells for infusing.
Levine teaches:
transfected T cells for infusing (Abstract illustrating the T cells, as discussed above and incorporated herein).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 29: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling further teaches:

Schmelling does not teach:
immunotherapy procedure, and administers one or more of: the leukapheresis procedure or the infusion of the transfected T cells.
Levine teaches:
immunotherapy procedure (Abstract illustrating immunotherapy), and administers one or more: of the leukapheresis procedure (Figure 1 illustrating leukapheresis) or the infusion of the transfected T cells (page 97 Figure 4 illustrating the clinic infusing the T cells into the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling/Levine with the motivation of maintaining high quality by monitoring the manufacturing process and streamlining T cell therapy used for improving patient health globally (Levine; page 99 Conclusion).

Claim 30: Schmelling in view of Levine teach:
The method of claim 16, as discussed below and incorporated herein.
Schmelling further teaches:
wherein the computing device stores the tracking events in an ordered sequence (page 5 paragraph 0052 illustrating blockchain storing transaction data).


A method (page 32 paragraph 0228 illustrating a method) of performing a patient-specific (page 6 paragraph 0054 illustrating performing techniques for delivery to a patient) procedure (page 2 paragraph 0026 illustrating that the delivery may be for any physical object made by one or more parties; page 16-17 paragraph 0115 illustrating delivery may be for any prescription medication), the method comprising:
generating, by a tracking module (Figure 1 label 114 illustrating a ledger [considered to be a form of “event tracking module”]) executed on a processor (Figure 1 label 104, Figure 2 illustrating a plurality of computer processors), a patient-specific identifier associated with the order request (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item [considered to be a form of “patient-specific identifier”]), the patient-specific identifier identifying a patient (Figure 6 illustrating linking the order to a patient’s private key) and a cell order lot (page 24 paragraph 0157 illustrating a lot number); 
generating, in a database, a data record for tracking the order, the data record identified in the database according to the patient-specific identifier (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item); 
updating the data record corresponding to the patient-specific identifier in accordance with a first tracking event indicating that the collected T cells are ready for shipment to a manufacturing facility; 
updating the data record corresponding to the patient-specific identifier in accordance with a second tracking event indicating that the item has been received by the manufacturing facility (Figure 6 illustrating a manufacturer receiving data for fabrication); 

updating the data record corresponding to the patient-specific identifier in accordance with a fourth tracking event indicating that the item been received (Figure 8 illustrating the patient receiving the medication); and 
updating the data record corresponding to the patient-specific identifier in accordance with a fifth tracking event indicating that the item/medication have been administered into the patient (Figure 8 illustrating the patient consuming the medication), 
wherein each of the first, second, third, fourth, and fifth tracking events contains the patient-specific identifier, a timestamp, and an event identifier (page 10 paragraph 0079 illustrating storing the timestamp associated with the date of creation for the item).
Schmelling does not teach:
immunotherapy therapy;
a cell order request to create transfected T cells.
Levine teaches:
immunotherapy therapy (Abstract illustrating providing immunotherapy to the patient);
a cell order request to create transfected T cells (page 94 column 2 paragraph 1 illustrating receiving an order for transfected T-cells);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Levine within the embodiment of Schmelling with the motivation of maintaining high quality by monitoring the manufacturing 

Claim 32: Schmelling teaches:
A method (page 32 paragraph 0228 illustrating a method) of performing a patient-specific (page 6 paragraph 0054 illustrating performing techniques for delivery to a patient) procedure (page 2 paragraph 0026 illustrating that the delivery may be for any physical object made by one or more parties; page 16-17 paragraph 0115 illustrating delivery may be for any prescription medication), the method comprising:
receiving, by a tracking module (Figure 1 label 114 illustrating a ledger [considered to be a form of “event tracking module”]) executed on a processor (Figure 1 label 104, Figure 2 illustrating a plurality of computer processors), a an order request to create medication items for a patient (page 11 paragraph 1102 illustrating receiving a request from a patient for an item);
generating, by the tracking module, a patient-specific identifier associated with the order request, the patient-specific identifier identifying a patient (Figure 6 illustrating linking the order to a patient’s private key), and a cell order lot (page 24 paragraph 0157 illustrating a lot number); 
generating, in a database, a data record for tracking the order, the data record identified in the database according to the patient-specific identifier (page 9 paragraph 0071 illustrating a transaction identifier and related or relevant parties to that item); 
receiving, by the tracking module, a first tracking event indicating that the item is ready for shipment to a manufacturing facility (Figure 6 illustrating storing data in the blockchain indicating the item for pickup); 

receiving, by the tracking module based on the container having been received by the manufacturing facility, a second tracking event indicating that the item been received by a manufacturing facility (Figure 6 illustrating a manufacturer receiving data for fabrication); 
updating the data record corresponding to the patient-specific identifier in accordance with the second tracking event (Figure 6 illustrating a manufacturer receiving data for fabrication); 
receiving, by the tracking module based on the manufacturing facility having created the item, a third tracking event indicating that the item has been created (Figure 6 illustrating the manufacturer creating the item); 
updating the data record corresponding to the patient-specific identifier in accordance with the third tracking event (Figure 6 illustrating the manufacturer creating the item); 
receiving, by the tracking module based on the item received from the manufacturing facility, a fourth tracking event indicating that the item has been received  (Figure 6 illustrating the manufacturer creating the item); 
updating the data record corresponding to the patient-specific identifier in accordance with the fourth tracking event  (Figure 6 illustrating the manufacturer creating the item); 
receiving, by the tracking module based on the administration of the item/medication to the patient, a fifth tracking event indicating that the administration of medication to the patient (Figure 8 illustrating the patient consuming the medication); and 

wherein each of the first, second, third, fourth, and fifth tracking events contains the patient- specific identifier, a timestamp, and an event identifier (page 10 paragraph 0079 illustrating storing the timestamp associated with the date of creation for the item), and 
wherein the data record corresponding to the patient-specific identifier stores, in an ordered sequence, the first, second, third, fourth, and fifth tracking events when the data record is updated in accordance with the respective events  (page 5 paragraph 0052 illustrating blockchain storing transaction data).
Schmelling does not teach:
immunotherapy therapy;
a cell order request to create transfected T cells;
transfected T cells from the collected T cells using a cell modification technique
transfected T cells having been infused into the patient's bloodstream
Levine teaches:
immunotherapy therapy (Abstract illustrating providing immunotherapy to the patient);
a cell order request to create transfected T cells (page 94 column 2 paragraph 1 illustrating receiving an order for transfected T-cells);
transfected T cells from the collected T cells using a cell modification technique (Abstract illustrating using chimeric antigen receptor-modified (CAR) T-cells [considered to be a form of “cell modification technique”]);
transfected T cells having been infused into the patient's bloodstream (page 97 Figure 4 illustrating delivering the T cells to the patient for infusing).
.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmelling  in view of Levine as applied to parent claim 17 above, and further in view of Ruben (20020187526).

Claim 18: Schmelling in view of Levine teach:
The method of claim 17, as discussed below and incorporated herein.
Schmelling in view of Levine do not teach:
wherein the antigen binding molecule is a single chain variable fragment.
Ruben teaches:
wherein the antigen binding molecule is a single chain variable fragment (page 83 paragraph 0622 illustrating single-chain Fvs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Rube within the embodiment of Schmelling/Levine with the motivation of improving patient treatment efficacy by creating chimeric antibodies specific to target specific cells (Ruben; page 83 paragraph 0623).

Conclusion

Bolene (20200167725) teaches a chain of custody tracking system used to monitor medication production and delivery (Figure 11).
Antony (7774243) teaches an order picking system used to track items being picked to fulfill an order (Figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626